Citation Nr: 0031845	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from February 1963 to March 1966; the veteran 
died in June 1998.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1998, by the Huntington, West Virginia, Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The notice 
of disagreement with this determination was received in 
November 1998.  Additional medical records were received in 
March 1999.  A statement of the case was issued in March 
1999.  The appellant's substantive appeal was received in 
April 1999.  The appeal was received at the Board in February 
2000.  

In February 2000, the appellant, accompanied by her 
representative, appeared at the Huntington RO for a 
videoconference hearing before the undersigned Member of the 
Board, sitting in Washington, D.C.  A transcript of the 
videoconference hearing is of record.  

The Board notes that, in October 1998, in connection with her 
current claim, the appellant filed VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  
The law provides that periodic monthly benefits to which an 
individual was entitled to at death, referred to as "accrued 
benefits" and due and unpaid for a period not to exceed two 
years, shall upon the death of the veteran be paid to the 
surviving spouse.  38 C.F.R. § 3.1000 (2000).  At the time of 
his death in June 1998, the veteran had a pending claim 
seeking service connection for small cell carcinoma of the 
right lung due to Agent Orange exposure.  In fact, this issue 
had been appealed to the Board, but had not been certified 
for appellate review when the veteran died.  As a claim for 
accrued benefits was received within a year of the veteran's 
death, it is being referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died in June 1998, at the age of 52; the 
immediate cause of his death was reported on the Certificate 
of Death as advanced carcinoma of the lung with metastasis, 
due to (or as a consequence of) atelectasis with carcinoma of 
the lung.  No other significant condition contributing to 
death was reported on the death certificate.  An autopsy was 
not performed.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, evaluated 
as 10 percent disabling; residuals of a grenade wound, left 
shoulder region, area around Muscle Group VII, with retained 
foreign body, evaluated as 10 percent disabling; and 
residuals of grenade wound, left forearm, area around Muscle 
Group IV, evaluated as 0 percent disabling.  The combined 
disability evaluation was 20 percent.  

3.  Medical evidence of record does not demonstrate that lung 
cancer or manifestations associated therewith were evident in 
service or for many years thereafter, or that the veteran's 
metastatic lung cancer was related to service or any incident 
occurring therein.  

4.  The evidence of record demonstrates that the fatal, 
metastatic lung cancer developed more than 30 years after the 
last date on which the veteran served in the Republic of 
Vietnam during the Vietnam era.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not proximately due 
to or the result of disease or disability related to his 
period of active service.  38 U.S.C.A. §§ 1110, 1116, 1310, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
____(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  

2.  A service-connected disability did not cause the 
veteran's death, or contribute substantially or materially to 
cause his death.  38 C.F.R. § 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual background

The basic facts in this case may be briefly summarized.  The 
veteran served on active duty in the U.S. Marine Corps from 
February 1963 to March 1966.  He served in the Republic of 
Vietnam, and was awarded the Purple Heart medal for wounds 
incurred in action in September 1965.  The record indicates 
that he left Vietnam in January 1966, and was discharged from 
service two months later.  He died in June 1998, at the age 
of 52.  A Certificate of Death, dated in June 1998, shows 
that the veteran's death was attributed to advanced carcinoma 
of the lung with metastasis, due to or as a consequence of 
atelectasis with carcinoma of the lung.  No other condition 
was listed as contributing to death but not resulting in the 
underlying cause of death.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder, evaluated as 10 
percent disabling; residuals of a grenade wound, left 
shoulder region, area around Muscle Group VII, with retained 
foreign body, evaluated as 10 percent disabling; and 
residuals of a grenade wound, left forearm, area around 
Muscle Group IV, evaluated as 0 percent disabling.  The 
combined evaluation was 20 percent.  

The service medical records, including the enlistment 
examination dated in February 1963 as well as the separation 
examination dated in February 1996, are negative for any 
complaints or findings referable to any lung disorder or 
carcinoma of the lung.  

Medical evidence of record dated from 1966 through 1983 
reflects clinical evaluation and treatment for shrapnel 
wounds, a gastrointestinal disorder, and a psychiatric 
disorder.  A VA compensation examination conducted in October 
1993 reflects evaluation solely for a psychiatric disorder.  
Additional medical records dated in November 1993 reflect 
that the veteran continued to receive clinical evaluation for 
a psychiatric disorder.  Subsequent VA examinations in May 
1996 and July 1996 reflect evaluation of residuals of 
shrapnel wounds and a psychiatric disorder.  These records do 
not reflect any complaints or findings of carcinoma of the 
right lung.  

Received in November 1996 were VA progress notes dated from 
May 1995 to October 1996, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities.  A treatment report dated in June 1995 reported 
a history of chronic obstructive pulmonary disease (COPD), 
and noted that the veteran was a heavy smoker.  A treatment 
report dated in March 1996 reported a history of bronchitis 
with COPD, and again noted that the veteran was a smoker.  
During a clinical evaluation in April 1996, the lungs were 
reported to be clear.  A treatment report dated in June 1996 
reflects a diagnosis of history of bronchitis, secondary to 
heavy smoking.  A subsequent treatment report dated in 
October 1996 also reported a diagnosis of COPD.  

Received in April 1997 were VA treatment reports dated from 
August 1993 to January 1997, reflecting treatment for several 
disabilities, including a lung disorder.  The records 
indicate that the veteran was seen in August 1993 for 
complaints of pain in the right posterior chest with 
coughing; he also reported pain when lying on the right side 
of his chest at night.  On examination, the lungs were clear 
to auscultation and percussion.  The pertinent diagnosis was 
musculoskeletal pain.  The veteran was seen in January 1997 
for evaluation of a psychiatric disorder; among his diagnoses 
were history of bronchitis and COPD.  

The veteran was accorded a VA compensation examination in 
April 1997, at which time it was noted that he had had COPD 
for the last 6 years, as well as interstitial lung disease; 
cigarette dependence was also noted.  The veteran reported 
shortness of breath, wheezing, and a cough that was dry and 
productive in character with brownish phlegm.  He denied 
chest pain or palpitations.  He indicated that walking more 
than 50 yards and climbing about 10 steps aggravated his 
shortness of breath.  Upon clinical evaluation, the chest was 
symmetrical and not restricted in expansion; it was 
nontender.  The lungs revealed slightly diminished breath 
sounds, with no rales or wheezing.  A chest X-ray report 
indicated a right hilar mass, 4 cm in size, not seen on the 
last study of February 26, 1996, and noted "R/O [rule out] 
tumor mass."  Also noted was a line shadow of about 3 cm in 
length in the right upper lung field, probably indicating 
scarring.  The pertinent diagnoses were COPD, interstitial 
lung disease, R/O right hilar lung mass, and cigarette 
dependence.  

Of record is a VA hospital summary dated in June 1997, 
indicating that the veteran had a history of squamous cell 
carcinoma of the right lung, diagnosed a month before.  He 
was then being admitted by the oncology service for 
administration of chemotherapy.  It was noted that, upon 
routine compensation examination and chest X-ray, he had been 
found to have a 4-cm mass in the right lung, and that further 
evaluation with a computerized tomography scan and 
bronchoscopy had revealed that he had a small cell carcinoma 
of the lung, with metastases.  He was then referred to the 
oncology clinic for chemotherapy and radiation therapy.  
Overall, he tolerated chemotherapy without any complications.  
In a medical statement from an oncologist at the VA Medical 
Center at Beckley, WV, dated in July 1997, it was reported 
that the veteran had recently been diagnosed with small cell 
cancer of the right lung, and he had limited disease with a 
median survival nearing two years.

Received in November 1998 were VA outpatient treatment 
reports dated from August 1993 to October 1996, most of which 
were previously discussed above.  The records indicate that 
the veteran was referred for a chest X-ray in August 1993 due 
to complaints of pain on coughing in the right posterior 
chest.  The impression was diffuse chronic interstitial lung 
disease, no acute findings in the chest, and bilateral, 
basal, nodular densities were seen that were reported to be 
likely due to nipples.  The report of a chest X-ray performed 
in October 1994 revealed no acute process, minimal 
interstitial fibrosis, and chest showing no change from the 
study of August 5, 1993.  A chest X-ray study dated in 
February 1996 revealed minimal interstitial fibrosis, with 
the chest showing no change from October 31, 1994.  

Received in March 1999 were VA medical records dated from 
October 1994 to June 1998, which show that the veteran 
received continued treatment for his small cell carcinoma of 
the right lung, including chemotherapy and radiotherapy.  The 
records indicate that the veteran was admitted as an 
inpatient in late May 1998 for pain management with a history 
of cancer of the lung, advanced, with metastasis to the neck.  
It was noted that he had multiple other medical problems, 
which required stability.  On June 8, 1998, the veteran 
seemed to have an anxiety attack with restlessness, shortness 
of breath, and feeling of dying.  He then had a very rapid 
downhill course; he started experiencing shortness of breath 
and a choking sensation on June 9, 1998.  The veteran was 
pronounced dead on June 10, 1998.  The final diagnoses were 
small cell carcinoma of the right lung; COPD; benign 
prostatic hypertrophy; osteoarthritis; and chronic renal 
failure.  

At her personal hearing in February 2000, the appellant 
contended that it had been established that the veteran had a 
cancer that can be caused by the exposure to Agent Orange, 
and that, as a Vietnam veteran, the veteran must have been so 
exposed.  Her representative maintained that there was a 
record available going back to 1993, that would show that a 
spot surfaced on the lung as a result of an evaluation and X-
ray study taken in Orlando, FL.  The appellant testified that 
the veteran was told that an acorn-size spot was found on X-
ray, and that he probably just had an infection; the doctor 
gave him antibiotics.  The appellant noted that, two weeks 
after the spot was found, the veteran was admitted to the 
hospital with three bleeding ulcers, at which time he was 
told that the medication for the infection had caused the 
bleeding ulcers.  The appellant contended that the squamous 
cell carcinoma that subsequently surfaced was in the same 
area as the spot that was shown in 1993; she further argued 
that it was difficult to disassociate the X-ray findings in 
1993 from those that were later taken showing a cancerous 
condition.  The appellant asserted that the veteran initially 
went to the doctor in Orlando because of chest pain, 
coughing, and difficulty breathing; she maintained that he 
had similar symptoms when the cancer was diagnosed in April 
1997.  Therefore, it was argued that one could not 
disassociate the veteran's cause of death from his period of 
military service.  

At the hearing, the appellant's service representative 
requested on behalf of the appellant, and was granted, 60 
days in which to submit additional evidence in support of the 
appellant's claim.  No additional evidence has been received.  

B.  Legal analysis

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for bronchiectasis, active 
tuberculosis, and malignant tumors, if the pertinent 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service (within 
three years after service separation service 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam), service connection may also be 
allowed on a presumptive basis for certain diseases 
associated with exposure to Agent Orange or other herbicide 
agent, including respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), if the disease becomes 
manifest to a compensable degree within 30 years after the 
last date on which the veteran is presumed to have been 
exposed to a herbicide agent.  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2000).  See 
also McCartt v. Brown, 12 Vet.App. 164 (1999).  

To establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310.  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(1), (3).  

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well-grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well-
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

In this case, notwithstanding the fact that the rating action 
of July 1998 denied service connection for the cause of death 
as not being well grounded, in the subsequently issued 
statement of the case, in March 1999, the RO clearly 
addressed the appellant's claim on the merits.  The Board, 
upon independent appellate review, agrees that the 
evidentiary record contains sufficient evidence to meet the 
standard of a well grounded claim.  Furthermore, we observe 
that the United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000, Public Law No. 106-475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence, the Board 
concludes that all reasonable efforts have been made to 
compile a complete record for our decision, and that the 
appellant has had adequate notice of the evidence needed to 
substantiate her claim.  

Moreover, at the videoconference hearing before the 
undersigned, the appellant and her representative, upon 
request, were afforded additional time in which to secure and 
submit additional evidence which they believed might be 
helpful in her claim.  We note that, as of the date of the 
present decision, no additional evidence has been received.

In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).  

In considering this case on the merits, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.  We observe that the clinical findings do not 
reflect the presence of lung disease or lung cancer in 
service or for many years thereafter.  Although the record 
indicates that the veteran was previously seen for chest pain 
in 1993, the pertinent diagnosis at that time was 
interstitial lung disease; there was no finding of lung 
cancer.  In fact, subsequent treatment records clearly 
indicated that the veteran suffered from several lung 
diseases, including bronchitis and COPD, secondary to heavy 
smoking.  Nonetheless, none of these records revealed any 
finding of carcinoma; in fact, X-ray studies through February 
26, 1996, indicated that there had been no change in the 
chest from August 1993.  

The records reflect that the veteran's lung cancer was not 
diagnosed until shortly prior to his death, in April 1997.  
Although service records show that he served in the Vietnam 
theater of operations for several months during the Vietnam 
era, his records indicate that such service ended in late 
January 1966.  There is no indication that he had any 
subsequent service in Vietnam.  Since his wartime service in 
Vietnam ended in January 1966, and he left service in March 
1966, his lung cancer is shown to have been diagnosed more 
than 30 years after the last date of any possible, or 
presumed, in-service exposure to Agent Orange or other 
herbicide.  Thus, his fatal lung cancer may not be presumed 
to have developed as a result of Agent Orange exposure.  See 
McCartt, supra, 12 Vet.App. at 167.  

Service connection must also be denied for the cause of the 
veteran's death on a direct basis, as the preponderance of 
the evidence is against the claim.  The appellant contends 
that the veteran's fatal lung cancer developed during active 
service and/or was related to his Agent Orange exposure 
therein.  However, as a lay person, she is not competent to 
provide a medical diagnosis of lung cancer (whether it be 
within 30 years of service in Vietnam or later) or to 
establish an etiological link between the onset of his fatal 
lung cancer and active service and/or any exposure to Agent 
Orange therein.  See Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Grivois v. Brown, 6 Vet.App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992) 
(holding that a witness must be competent in order for his or 
her statements or testimony to be probative as to the facts 
under consideration).  

The entirety of the pertinent medical evidence of record, as 
discussed above, fails to provide any link or nexus between 
the veteran's fatal lung cancer and his active service and/or 
Agent Orange exposure therein, nor does it show that the 
cause of his death was substantially or materially 
contributed to by a disease incurred in or aggravated by 
service.  38 C.F.R. § 3.312 (2000).  Significantly, the 
records demonstrate that the underlying cause of the 
veteran's death was the squamous cell carcinoma of the right 
lung, which was first diagnosed shortly before the veteran's 
death, approximately 31 years after his discharge from 
military service.  Moreover, the medical findings demonstrate 
that the carcinoma was so overwhelming that the veteran's 
death was inevitable and came quickly, and his service-
connected disabilities in no way caused or materially 
hastened his death.  Therefore, service connection is not 
warranted for the cause of the veteran's death.  

In reaching this decision, the Board considered the matter of 
resolution of the benefit of the doubt in the appellant's 
favor; however, as noted above, application of the rule is 
appropriate only when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet.App. at 53-56.  Such is not the case in this instance, as 
the weight of the evidence is against the appellant's claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals
